DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. 
3.	The prior office actions are incorporated herein by reference, in particular, the observations with respect to the claim language and response to previously presented arguments.
4. 	Claims 1 and 7 have been amended. No new matter has been introduced.
5. 	No new claim(s) has/have been added. 
6.	Claim 14 has been cancelled. 
7.	Pending claims include claims 1 - 13

Response to Arguments
Applicant' s arguments filed 03/31/2021, and the amendments with respect to independent claims 1 and 7 have been fully considered. Therefore, the objection has been withdrawn.

Allowable Subject Matter

1.	Claims 1 – 13 are allowed. 

 	“…in response to determining that the terminal is located in a middle zone between two radio heads and the terminal is not capable of receiving data with a bandwidth covering transmission frequencies from both of the radio heads, allocate less resources to the terminal compared to other terminals in the middle zone; and 
 	in response to determining that the terminal is located in a close zone to a radio head of the two radio heads and the terminal is not capable of receiving data with the bandwidth covering transmission frequencies from both of the radio heads, allocate more resources to the terminal compared to other terminals in the close zone.	None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed”.
 	None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463